Name: Commission Regulation (EEC) No 1758/82 of 2 July 1982 amending Regulations (EEC) No 1107/68 and (EEC) No 2496/78 as regards the level of aid for the private storage of Grana Padano, Parmigiano Reggiano and Provolone cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 193/ 18 Official Journal of the European Communities 3. 7. 82 COMMISSION REGULATION (EEC) No 1758/82 of 2 July 1982 amending Regulations (EEC) No 1107/68 and (EEC) No 2496/78 as regards the level of aid for the private storage of Grana Padano, Parmigiano Reggiano and Provolone cheeses HAS ADOPTED THIS REGULATION : Article 1 1 . Article 17 ( 1 ) of Regulation (EEC) No 1107/68 is replaced by the following : ' 1 . The amount of private storage aid for cheese shall be as follows : (a) for Grana Padano, 2-90 ECU per tonne per day ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 8 (5) thereof, Whereas Article 17 ( 1 ) of Commission Regulation (EEC) No 1 107/68 (3), as last amended by Regulation (EEC) No 1261 /81 (4), and Article 4 (2) of Commission Regulation (EEC) No 2496/78 (*), as last amended also by Regulation (EEC) No 1261 /81 , fix the amounts of aid for the private storage of Grana Padano, Parmi ­ giano Reggiano and Provolone cheeses ; Whereas the said amounts must be changed so as to take account of the trend of the market situation for the cheese in question ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, (b) for Parmigiano Reggiano, 311 ECU per tonne per day.' 2. In Article 4 (2) of Regulation (EEC) No 2496/78, '2-34 ECU' is replaced by '2-67 ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140, 20 . 5. 1982, p . 1 . (3) OJ No L 184, 29 . 7 . 1968 , p . 29 . (&lt;) OJ No L 127, 13 . 5 . 1981 , p . 5 . 0 OJ No L 300 , 27 . 10 . 1978 , p . 24 .